Citation Nr: 1702496	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  12-09 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected chronic prostatitis and left inguinal scarring.  


REPRESENTATION
  
Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1980 to June 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In September 2014, the Veteran testified at a Videoconference Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

Thereafter, the Board remanded this claim in November 2014 for additional development.  In August 2016, the Board requested a specialist opinion in a letter to the Veterans Health Administration (VHA).  This opinion was rendered in September 2016.   In September r2016, a letter was sent to the Veteran notifying him that an opinion had been received and enclosing that medical opinion.  The Veteran was notified that he had 60 days to respond.  No response was received; accordingly, the Board may proceed to adjudicate the claim on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains the Board hearing transcript, but otherwise contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.


FINDING OF FACT

The most probative evidence weighs against a finding that the Veteran's currently diagnosed low back disorder had onset during active service, manifested within one year of service discharge, is otherwise related to active service, or is caused or aggravated by service-connected chronic prostatitis and left inguinal scarring.



CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1101, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a January 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Regarding secondary service connection, the Veteran had actual notice of the requirements, as indicated by his representative's arguments in his July 2016 brief.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345   (Fed. Cir. 2007) (noting that any notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as all identified and available post-service medical records, including records from the Social Security Administration (SSA), are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his back disorder.

The Veteran was afforded a VA examination in May 2015, which was followed by an addendum in August 2015.  More recently, VA obtained a September 2016 VHA opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2016 VHA opinion is adequate for adjudication purposes.  The medical opinion is predicated on a full reading of the available STRs, reflects consideration of the pertinent evidence of record, and is supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

Finally, the Board finds compliance with the prior remand.  A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In the context of an examination, there is no Stegall violation when an examiner makes the ultimate determination required by the Board's remand, because such determination constitutes substantial compliance.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Here, the prior remand directed the RO to obtain any private medical records, to specifically include Dr. ST's records since 2012 and records from Dr. KG and Dr. RSD.  The remand then directed the RO to obtain a VA examination.  Records were obtained in May 2015 and a VA examination was provided in August 2015.  Thus, there has been compliance with the prior remand.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

The Veteran is seeking service connection for a low back disorder, which he asserts is due to military service as a result of a jeep accident.  He has also provided lay statements attesting to continuous back problems since the accident.  He asserts that private physicians have told him that an old compression fracture may have occurred as long as 20 years ago.  See July 2003 claim; August 2003 VCAA response; April 2004 Notice of Disagreement; March 2010 lay statement.  In addition, the Veteran's representative has contended that the severity of the groin pain noted by the Veteran as a result of the MVA could have impacted and or aggravated his current low back disorder.  See July 2016 Written Brief Presentation.  Service connection has been established for chronic prostatitis and left inguinal scarring due to the 1982 Jeep accident.  Thus, this decision will address the Veteran's claim on both direct and secondary theories of entitlement.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2016).

By way of history, STRs confirm the Veteran was treated for injuries following a jeep accident in July 1982 with follow up treatment through December 1982.  His complaints were confined to the groin and scrotal area, the left thigh, and the right leg; there were no complaints, findings, or diagnoses pertaining to the back.  The Veteran continued to serve until his separation in 1983 without any further complaints or treatment.  At separation in May 1983, a clinical evaluation of the spine and other musculoskeletal system was within normal limits.  The accompanying Report of Medical History reflects that the Veteran specifically denied having or having had problems with recurrent back pain.  He reported that he was in good health and not taking medication 

The Veteran suffered significant intervening injuries following his separation from service.  His medical history includes a March 1999 post service motor vehicle accident and an April 2001 post service all-terrain vehicle accident with clinical back injuries.  The Veteran underwent physical therapy in 1999.  Radiological findings as early as 2002 and 2003 show old mild anterior wedging of the T-11 vertebral body (associated with prior injuries/accidents) and degenerative disc disease of the lower thoracic spine.  See radiological reports dated in May 2002, October 2002, August 2003, and August 2012.  

The Veteran was seen in May 2002 for low back pain.  In another May 2002 private record, the Veteran reported that he injured his low back while working in 1999.  He also reported a 2001 ATV accident.  The assessment was chronic back pain.  In a June 2002 private medical record, the Veteran reported a history of low back pain with degenerative disc disease.  He stated that he initially hurt it in a car accident about three years prior and then in a 4 wheeler accident about one year prior.  

In a June 2003 private medical record, the Veteran reported pain in his left testicle that he described as beginning after the in-service jeep accident.  He also reported several other motor vehicle accidents, during one of which his back was injured.  The assessment was chronic low back pain secondary to multiple motor vehicle accidents.  An August 2003 note from Dr. R.S.D. reflects a review of recent radiographic studies of the lumbar spine, which were unremarkable at that time aside from the previously noted T-11 vertebral body compression fracture.  Dr. R.S.D. expressed his feeling that this condition was from one of the "other prior injuries/accidents" as noted by the Veteran's medical history.  

A July 2014 statement from a private physician was that the Veteran had a history of upper back pain that stemmed from an old compression fracture at the T-LL vertebra, degenerative disc disease, and arthritis.  The Veteran stated that it began following a Jeep accident in 1982.  

Pursuant to the Board's November 2014 remand, VA provided a May 2015 VA medical opinion with August 2015 addendum opinion addressing the issue of an etiological link between the low back disorder and service.  The examiner was unable to conclude that a radiology finding 20 years after service discharge can be linked to service.  He noted that while service treatment records do indicate that the Veteran was involved in a motor vehicle accident, his complaint was of groin pain with no mention of the back at all, and the Veteran made no mention of this in the rest of his service treatment records.  As a result there is no direct evidence that the Veteran sustained any back injury as a result of that accident.  

A VHA opinion was provided in September 2016 by Dr. T.F.M.  The doctor cited his review of the Veteran's record, to include all medical records.  In addition, he provided a thorough history of the Veteran's low back disability, to include records from 2003 documenting the thoracic spine MRI which showed degenerative changes and the later radiological report from August 2012.  The doctor also noted that the Veteran, though he contended that he had experienced groin and back pain since his in-service motor vehicle accident, did not thereafter complain of back pain for the duration of his service or at the time of his separation thereof.   

After his review, Dr. T.F.M. opined that it was less likely than not that the Veteran sustained a back injury during his active service.  Rather, it was more likely that the Veteran sustained his current back injury from either the March 1999 motor vehicle accident or the 2001 all-terrain vehicle accident, or, alternatively, the Veteran had incurred additional but normal degenerative changes that occur as a result of aging.  More specifically, Dr. T.F.M. found that the Veteran's STRs, separation examination, and post-service records that include the series of radiographic reports all outweigh the Veteran's claims that he had been experiencing back symptoms since his in-service motor vehicle accident.  

Next, Dr. T.F.M. opined that it was less likely than not that the Veteran's thoracolumbar spine disorder was aggravated by his service-connected chronic prostatitis and left inguinal scarring.  He explained that these conditions were anatomically and etiologically distinct and that there was no clinical data, medical literature, or reasonable medical probability that would connect the thoracolumbar region to the prostate or inguinal region, especially from prostatitis and inguinal scarring, which would have no effect on the Veteran's thoracolumbar degenerative disease.  Reiterating, he stated that these conditions were completely separate etiological conditions that would have no effect upon one another.  Though these conditions could certainly cause pain, each condition would not have an effect on the other.  Concluding, the examiner found that it was less than 50 percent likely that the Veteran's back condition was caused by his active military service or that it was aggravated by his service-connected prostatitis and inguinal scarring.  

The Board finds that service connection is not warranted for the Veteran's low back disorder.  First, regarding both direct and secondary service connection, there are current low back diagnoses, as the private records note degenerative arthritis and degenerative disc disease, among other diagnoses.  Second, on a direct basis, there were no in-service complaints, diagnoses, or treatment for low back symptoms after the Veteran's motor vehicle accident.  There is evidence of a motor vehicle accident during service, however.  Thus, there is an in-service event. 

Third, regarding the issue of nexus, the evidence of record demonstrates that the Veteran's low back disorder is not related to that event, the motor vehicle accident and did not have onset within one year of service discharge.  In making this finding, the Board accords significant probative weight to the findings of the September 2016 VHA opinion by Dr. T.F.M., who found that it was more likely that the Veteran's back disorder was either caused by his post-service 1999 and 2001 motor vehicle accidents or by the natural aging process.  Dr. T.F.M. reviewed all relevant medical records and he provided adequate explanation to support his conclusion.  In short, the September 2016 opinion is probative evidence that the Veteran's low back disorder is not etiologically related to his active duty, to include the motor vehicle accident that occurred during his active duty.  

Although the Veteran reported that he had continuous back symptoms since the in-service event, the Board finds these statements competent, but not credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  These statements of continuity are outweighed by the denial of any back pain at service discharge and his statement in a June 2002 private medical record, that he initially hurt his low back in a car accident about three years prior and then in a 4 wheeler accident about one year prior.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Accordingly, the Board does not accord any significant probative value to the lay statements regarding continuous symptoms since the in-service accident.  

Service connection is not warranted on a presumptive basis because the evidence does not show that the Veteran's thoracolumbar spine disorders manifested to a compensable degree within one year from the date of the Veteran's separation from service.  Rather, the earliest evidence of record showing such a disorder is over 15 years after the Veteran's service.  Accordingly, service connection on this theory of entitlement is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).

Regarding secondary service connection, the Board also accords significant probative value to the September 2016 VHA opinion in its finding that service connection for a low back disorder is not warranted on a secondary basis.  First, the Board acknowledges that the September 2016 VHA opinion is phrased as only an aggravation opinion.  That However, it is clear from the opinion that the examiner intended the opinion to extend to the issue of whether the low back disorder was caused by the same service-connected disability, as he explained that degenerative disc disease of the thoracolumbar spine is in no way etiologically connected to conditions such as prostatitis or left inguinal scarring.  The September 2016 VHA opinion also clearly notes that pain resulting from service-connected prostatitis and left inguinal scarring was not related in any way to the onset of pain or symptoms in the low back.  The VHA opinion is supported by adequate explanation to support his conclusion.  Thus, the September 2016 opinion is probative evidence that the Veteran's low back disorder is not caused or aggravated by his service-connected prostatitis and left inguinal scarring.  

In making these findings, the Board is cognizant of the Veteran's lay statements that relate his claimed condition to either his service or to a service-connected disability.  In this regard, the Board finds that they are not competent as to a nexus.  Although it is error to categorically reject a lay person as competent to provide a diagnosis or nexus opinion, not all such questions are subject to non-expert opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a medical opinion depends on the facts of the particular case.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But here, the linking of a back disorder, or the diagnosis thereof, with a motor vehicle accidents in 1999 and 2001 years prior or with service-connected prostatitis and a left inguinal scar prior to 1983, which are internal medical processes not capable of lay observation, is clearly distinguishable from ringing in the ears, a broken leg, or varicose veins.  See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As such, the Veteran's lay statements pertaining to these issues are not competent lay evidence.  Regardless, the Veteran's assertions are outweighed by the medical evidence of record, which is more probative as it is based upon medical expertise.  

Accordingly, service connection for a low back disorder is not warranted.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


